         Case 1:18-cv-03394-VSB-SLC Document 58 Filed 08/28/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
MEGAN BARROS,

                                Plaintiff,

         against
                                                       CIVIL ACTION NO.: 18 Civ. 3394 (VSB) (SLC)

                                                                          ORDER
NATIONAL RAILROAD PASSENGER CORPORATION,
d/b/a AMTRAK,

                                Defendant.


SARAH L. CAVE, United States Magistrate Judge.

         Plaintiff’s former attorney, Mr. Thompson, filed a motion for attorneys’ fees on August

14, 2020 in accordance with the Court’s Order at ECF No. 53. (ECF No. 54)

         To date, no response has been filed. If by September 4, 2020, Plaintiff has not filed a

response, the Court will deem the motion for attorneys’ fees fully briefed.

         Plaintiff is directed to provide a copy of this order to Mr. Thompson within one day of

receipt.


Dated:             New York, New York
                   August 28, 2020

                                                    SO ORDERED



                                                    _________________________
                                                    SARAH L. CAVE
                                                    United States Magistrate Judge
